Title: To James Madison from James Monroe, 20 May 1801
From: Monroe, James
To: Madison, James


Dear SirRichmond 20. May 1801.
This will be presented to you by Mr. Davis a very respectable young man from the State of Kentuckey, who among other acquirments wh. he deems useful, is making by a trip to the Eastward, that of a knowledge of men and things in that quarter. I beg to present him to yr. acquaintance & civilities and to request you will be so kind, and give him a letter of introduction to any person, with whom you are acquainted in any of the Eastern States, who will receive him with the attention to wh. he is entitled and forward his views in the object I have stated. If you have no acquaintance with whom you can take that liberty, perhaps Genl. Dearborn will be so obliging as render him that service. Affecy. yours
Jas. Monroe
 

   
   RC (DLC).



   
   Joseph H. Daveiss.


